Citation Nr: 1713686	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  06-07 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 20 percent for postoperative left knee meniscus injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.  Thereafter, he also served in the Alabama Army National Guard with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


REMAND

In regard to the Veteran's claim for entitlement to service connection for tinnitus, in a June 2016 opinion, a VA examiner noted that tinnitus could be a symptom of many known medical or psychological conditions, and noted that if an opinion is needed regarding this possibility, it should be addressed by an appropriate medical physician or healthcare provider.  In a March 2017 Informal Hearing Presentation, the Veteran's representative asserted that tinnitus may be secondary to his service-connected disabilities, including medication taken for his depression with sleep impairment, and orthopedic and neurologic problems.  In an October 2013 private treatment record, the provider noted the Veteran was having problems with tinnitus.  The provider stated that audiometric evaluation showed a very mild high frequency drop in both ears.  The provider stated "I don't really see a lot of noise component to it.  I think that probably is contributing things."  The provider talked to the Veteran about non-steroidal anti-inflammatories and masking.  The record also noted the Veteran needed to have his sleep apnea checked out.  The private treatment record suggests that the Veteran's use of nonsteroidal anti-inflammatories may be contributing to tinnitus.  As the VA examiner did not fully address whether the tinnitus is secondary to any of the Veteran's service-connected disabilities, the claim must be remanded for a new VA opinion.  Additionally, the June 2016 VA examiner also relied on a lack of shift in puretone thresholds during service to support the opinion.  In the March 2017 Informal Hearing Presentation, the representative cited more recent articles, which are relevant to the VA examiner's opinion.  Therefore, the examiner should review the articles cited by the Veteran's representative and provide a new opinion on the etiology of tinnitus.

The VA examination reports evaluating the service-connected left knee disability do not address joint testing on pain on both active and passive motion, or in weight-bearing and non-weight bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, a new VA examination of the left knee is necessary.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must obtain the Veteran's VA treatment records from July 2016 to present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must obtain a supplemental medical opinion from a VA examiner with appropriate expertise, other than the examiner who provided the June 2016 opinion.  An examination of the Veteran must be performed only if deemed necessary by the examiner providing the opinion.

After reviewing the evidence of record, in the form of electronic records, the examiner must provide an opinion as to whether any currently or previously diagnosed tinnitus is etiologically related to his active duty service in-service exposure to loud noise.  The examiner must also state whether any currently or previously diagnosed tinnitus is due to or aggravated by any service-connected disorder, to include medication taken for service-connected disabilities.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an examination to determine the current severity of his service-connected left knee disability.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The examiner must conduct full range of motion studies on the service-connected right knee disability.

The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right knee, the presence and degree of or absence of, muscle atrophy attributable to the service-connected right knee disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service connected right knee disability and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right knee disability.  

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disability.  

4.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must adjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


